t c memo united_states tax_court canterbury holdings llc christopher b and susan l woodward partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent canterbury holdings llc christopher b woodward tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date charles p rettig edward m robbins jr and david roth for petitioners margaret a martin for respondent memorandum findings_of_fact and opinion holmes judge christopher woodward david teece and kenneth klopp were partners in canterbury holdings llc canterbury mounted a takeover of an old new zealand clothing company in its ride turned rough and the shell company that canterbury was using had to pony up more money in and to make the deal go through that money actually came from canterbury itself but canterbury argues that these payments are deductible nonetheless the commissioner disagrees and would also saddle canterbury’s partners with an accuracy-related_penalty findings_of_fact woodward and his partners formed canterbury in as a limited_liability_company teece held by far the biggest share at the end of he owned percent and woodward klopp woodward’s keogh_plan and a family_trust owned the rest although the first domestic limited_liability_company llc was created in in wyoming the rise of the llc as a widespread tax-saving entity is relatively new the llc offers the best of both worlds--the limited_liability of a corporation and the favorable tax treatment of a partnership see hamill the story of llcs combining the best features of a flawed business tax structure in business tax stories an in-depth look at ten leading developments in corporate and partnership_taxation bank stark eds foundation press a keogh_plan is an income-tax-deferred qualified_pension plan for the self-employed or those who are owner-employees of unincorporated businesses the initial percentages of ownership among the members was slightly different and by the end of the family_trust no longer had an interest and although canterbury is an llc whose owners are called members under state law both parties agree continued teece was a new zealander with extensive business experience woodward was an investment banker and klopp was the founder of north face the successful sports-apparel company the partners planned to buy undervalued companies in the sports-apparel industry and work at restoring their profitability canterbury shared its name with a 104-year-old brand that sponsored the world’s top rugby teams--including the famed new zealand national team the all blacks woodward and his partners thought they saw hidden value in the brand its owner lwr industries ltd had higher costs than other apparel companies because it continued to manufacture the goods it sold with liberalized world-trade rules coming into effect and continued that canterbury is a tefra partnership under the code tefra is the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 one part of which governs the tax treatment and audit procedures for most partnerships see tefra secs 96_stat_648 tefra requires the uniform treatment of all partnership items --a term defined by sec_6231 and --and its general goal is to treat all partners alike when the irs adjusts partnership items each tefra partnership is supposed to designate one of its partners as tmp--tax matters partner--to handle tefra issues and litigation for the partnership woodward is canterbury’s tmp congress frequently amends tefra but all the section references in this opinion are to the internal_revenue_code and regulations as in effect for years in issue the one reference to a rule is to the tax court’s rules_of_practice and procedure globalization encouraging the migration of manufacturing it seemed to the partners that they could make the brand more profitable by taking production offshore of new zealand and shifting lwr’s focus to marketing and sales but taking over lwr meant aiming at two targets bil nz holdings ltd and the new zealand public because bil owned about two-thirds of lwr’s stock and the rest was held and publicly traded on new zealand’s stock exchange the partners knew that bil was interested in selling lwr-- bil itself was an extremely large company by new zealand standards and its management thought its own portfolio of businesses featured many with stronger growth prospects than an old clothing company could possibly provide bil’s commanding ownership also meant a hostile takeover was out of the question so the partners approached bil for a friendly deal and quickly came to terms canterbury would take two steps the first would be a tender offer for the percent of lwr’s shares held by the new zealand public and if that worked lwr would be delisted and canterbury would buy the remaining shares from bil canterbury then formed a new zealand corporation dubbed canterbury holdings ltd new zealand canterbury nz and made it a wholly owned subsidiary canterbury’s partners meant canterbury nz to be a shell whose only purpose was to acquire and hold lwr stock making their shell corporation a new zealand company was important to the deal--the partners feared a wholly foreign deal would spur negative public reaction to the expected sale of an iconic new zealand brand the partners also thought it would help the deal survive new zealand’s own legal obstacles to overseas investment in existing new zealand businesses the deal took off in late date when bil granted canterbury nz an option to buy bil’s 66-percent stake in lwr that same day bil and canterbury nz also signed a memorandum of understanding the memorandum provided that canterbury nz would be capitalized by its shareholders to nzdollar_figure million4 to buy the publicly held shares of lwr if the tender offer were to exceed nzdollar_figure million bil promised to lend the necessary funds to canterbury nz for one year canterbury nz’s lwr stock would secure the loan with financing in hand canterbury nz announced its offer and by date almost all the publicly held stock had been tendered canterbury capitalized canterbury nz by wiring nzdollar_figure throughout this opinion we specifically identify amounts stated in new zealand dollars nzdollar_figure all our other mentions of amounts are in u s dollars during the new zealand dollar traded at an average of per u s dollar it weakened to an average of the next year see federal foreign reserve statistical release foreign exchange rates annual date available at http www federalreserve gov releases g5a million to it in exchange for million canterbury nz shares at the time these canterbury nz shares were canterbury’s only significant asset owning one-third of lwr’s shares and holding an option for the rest canterbury nz effectively controlled lwr but the partners knew that they could not take over lwr’s management all at once to ensure a smooth transition canterbury nz signed a joint interest agreement with bil under its terms canterbury nz would share management of lwr with bil until it exercised the option but bil was not volunteering its time the joint interest agreement provided that lwr would pay for bil’s services and the amount lwr would pay was set--somewhat curiously--as a percentage of the price canterbury nz had agreed to pay for bil’s lwr stock percent plus gst for the first year and percent plus gst for a second year this worked out in u s currency to dollar_figure the first year and dollar_figure for the second canterbury nz guaranteed lwr’s obligation to bil but with its capital all spent on acquiring lwr stock through the public_tender_offer could not possibly back that guaranty if lwr faltered everyone involved understood and we so find that it was canterbury’s partners who were actually gst is the goods and services tax new zealand’s value- added tax guaranteeing lwr’s obligation to pay the fees to bil by promising to inject capital into canterbury nz if necessary to complete the transaction bil was not alone in charging lwr during this transition_period the agreement also let canterbury nz charge lwr for its services if the transition ran into a second year lwr would pay canterbury nz percent of the call price plus gst--about dollar_figure canterbury nz had a strong incentive to exercise the option quickly because the agreement allowed these management fees to be reduced ratably if canterbury nz exercised the option sooner than the end of the two-year transition after signing the joint agreement canterbury’s partners took up positions in canterbury nz and canterbury nz also paid canterbury for their services canterbury in turn distributed the money to the partners as wages lwr also paid canterbury’s partners directly as contractors so the cash was flowing reasonably well both directly and indirectly from lwr to the partners but the cashflow to bil dried up despite the express terms of the joint agreement bil was not getting paid for its management services to lwr bil noticed and sent a letter to lwr in date reminding it that management fees were due_date teece responded on behalf of canterbury with a complaint that bil had misrepresented lwr’s financial situation before signing the joint agreement making lwr unable to fund the payments the same letter was sent to bil from canterbury nz bil though was eager to unhitch itself from lwr and proved willing to renegotiate both the joint agreement and the call option the changes were very much to canterbury’s advantage--the option_price was marked down from nzdollar_figure million to only nzdollar_figure million and to settle the dispute over management fees bil agreed to accept nzdollar_figure as payment in full and here we come to the first expense whose deductibility we must analyze canterbury nz though it was the entity that owed bil the management fees wasn’t the entity that paid it instead canterbury itself paid bil directly canterbury converted these payments to u s currency and deducted them on its and returns with these new arrangements in place canterbury nz exercised its option and paid bil nzdollar_figure for its lwr shares on date of this sum nzdollar_figure was paid to bil at closing leaving a balance of nzdollar_figure million subject_to a mortgage of securities the interest on this remaining nzdollar_figure million debt was unusual as well the nzdollar_figure million principal was not owed until late with no further interest owed unless canterbury nz failed to pay and canterbury nz allegedly assigned this debt to canterbury itself though the assignment wasn’t reflected on the books of either firm until but whatever was paid and owed and by whom the compromise worked bil withdrew its managers and lwr hired others to replace them the commissioner audited canterbury’s returns and issued notices of final_partnership_administrative_adjustment for and denying canterbury’s deductions for management fees and interest he also asserted penalties under sec_6662 we tried the case in san francisco--canterbury had its principal_place_of_business in california when it filed its petition i deductibility of expenses paid opinion as a general_rule shareholders who pay their corporation’s expenses don’t get a deduction--the code treats them as investors not as engaged in their corporation’s trade_or_business themselves 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_ 357_f2d_504 9th cir affg tcmemo_1964_226 madden v commissioner tcmemo_1980_350 the code and regulations usually treat such expenditures as loans or capital contributions sec_263 an fpaa as a notice of final partnership administrative adjustments is abbreviated is the tefra equivalent of a notice_of_deficiency in that it triggers the start of the time for filing a case in tax_court sec_1_263_a_-2 income_tax regs voluntary contributions by shareholder for any corporate purpose are nondeductible capital_expenditure see also betson f 2d pincite canterbury’s payments on behalf of canterbury nz therefore look like they would fall within this general_rule and be considered nondeductible loans or capital contributions canterbury understands this but invokes an exception sec_162 permits deductibility of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business and there’s nothing in the code that bars a shareholder from deducting payments of his corporation’s expenses if those expenses are also ordinary and necessary to his own trade_or_business 48_tc_679 the main question thus amounts to which of two groups of cases is a better fit for the facts before us the rules are a little bit different for the management fees and the interest deductions and we examine them separately but there are a great number of cases in this area and very little custom tailoring is needed a management fees lohrke is the key case in the field summarizing the exception to the general_rule of nondeductibility to require that a shareholder who wants a deduction for paying his corporation’s expenses must show two things that his purpose was to protect or promote his own business and that the expenses paid were ordinary and necessary to that business id pincite the problem is that canterbury itself didn’t benefit directly from bil’s management of lwr lwr received the services but canterbury itself looks like it benefited only indirectly--the services presumably improved lwr’s value which presumably increased the value of canterbury nz’s lwr stock and option to buy more which presumably increased the value of canterbury’s canterbury nz stock recognizing that this would make payment of the fees look more like a capital_transaction canterbury argues instead that the fees were also ordinary and necessary to its own business because their payment protected its own reputation and credit and thus promoted its own business this argument has persuaded us in the past--canterbury cites coulter elecs inc v commissioner tcmemo_1990_186 affd without published opinion 943_f2d_1318 11th cir where we allowed a parent company to deduct reimbursements made to a wholly owned canadian subsidiary for the cost of warranty services because those services would affect the parent’s sales and its own business reputation see also 282_f2d_614 5th cir revg tcmemo_1959_32 22_tc_430 7_tc_779 and of course there is the landmark case of jenkins v commissioner tcmemo_1983_667 where we waxed lyrical on and found deductible conway twitty’s payments of corporate debt to protect his own reputation but we have to agree with the commissioner that canterbury runs into a snag in trying to fit itself into this line of cases in cases where we’ve allowed a deduction to an owner who has paid his company’s expenses the owner himself had an independent operating business or in the case of conway twitty a high- profile reputation requiring the good will of the public to sustain sales such payors have a longstanding reputation separate from that of their subsidiary see dinardo t c pincite years of practicing medicine scruggs-vandervoort- barney t c pincite years of running a department store coulter electronics tcmemo_1990_186 two decades of manufacturing advanced medical equipment what we look for here is therefore canterbury’s ability to otherwise promote its own business wholly apart from that of its subsidiary the commissioner stipulated that canterbury’s general business was to acquire manage and turn around distressed companies but the parties also stipulated into evidence the operating_agreement of canterbury’s partners its specific terms restricted canterbury’s business activity to the investment in lwr article of the partners’ operating_agreement is seamless evidence of this without the unanimous consent of the voting members ie the three partners the company may not engage in any business other than the following a directly or indirectly managing and disposing of lwr and the assets thereof b purchasing real or personal_property making investments and other business activities proposed by the board_of managers in connection with enhancing the value of lwr and not prohibited by law or this agreement c engaging in any other activities directly related to lwr to further the foregoing business and d ultimately realizing the value and distributing the proceeds from the foregoing the operating_agreement also defined certain events including a partner’s termination of employment at lwr as a termination of his voting membership in canterbury woodward credibly testified that even as the problems at lwr took ever larger amounts of the partners’ time canterbury at least nosed around the possibility of doing other deals but we specifically find that during the years at issue here canterbury itself had no actual business apart from stitching together a deal for and then managing lwr although canterbury indicates that by working with bil it hoped to get a foot in the door promoting its consulting business in new zealand and while it describes dire consequences to its reputation had it not paid the fees to bil canterbury did not have already operating business_credit standing or a preexisting reputation to maintain its desire to build a future reputation is simply not enough for us to grant its current deductions as protecting and promoting its trade_or_business the ninth circuit has also long recognized that a more direct connection with an existing business is needed to sustain a deduction in this area when a doctor tried to deduct his payments to the family pet store’s creditors as a business_expense of his medical practice our denial of the deduction was affirmed while community disapproval might well be expected to follow from one’s failure to recognize moral responsibility for a debt owing to an impoverished widow it would not in our judgment necessarily result from failure to assume responsibility for such impersonal matters as taxes utility charges or debts to distant creditors grauman v commissioner f 2d pincite we therefore find that the management fees were capital investments and not deductible expenses those payments by canterbury were not ordinary and necessary expenses of its own business but aimed only at protecting the value of the lwr stock that canterbury nz already owned as well as its ability to buy the rest from bil canterbury thus fails the first part of the lohrke test if that were all we’d have no problem denying the deduction of the management fees but perhaps recognizing the poor fit of this first argument canterbury dons a second--that canterbury nz was a nominee whose separate existence we should ignore canterbury nz was certainly not an independent subsidiary with a business of its own it had no assets no employees and all of the business was that of canterbury its funds were all provided by canterbury and all its management decisions and services were canterbury’s alone it was canterbury’s partners who performed management services for lwr on behalf of canterbury nz and it was they who were paid for them canterbury orally guaranteed canterbury nz’s obligations to bil despite the names on the documents bil always looked to canterbury for payment because bil was aware that canterbury nz had no independent means of payment and was just an acquisition vehicle there is some force then in canterbury’s assertion that canterbury nz was no more than a disregarded or deemed nominee of canterbury holding passive title to lwr shares or maybe an agent for canterbury’s business_purpose but being a shell corporation is not synonymous with being a nominee or an agent unlike the nominee corporation analyzed in 150_f2d_334 2d cir canterbury nz was not a mere passive dummy we cannot say that it served no business_purpose and was intended to serve only as a blind to deter the creditors of one of the partners id we likewise find no merit in canterbury’s argument that canterbury nz was its agent a corporation can of course be an agent--no one would say that a customer of western union is making a capital_contribution when he gives it money to wire abroad but if the corporation is a true agent its relations with its principal must not be dependent upon the fact that it is owned by the principal 336_us_422 canterbury nz’s relations with canterbury in obvious contrast were wholly dependent on its ownership by canterbury--it was useful simply by being a new zealand presence for the deal to take over lwr and conducted business in its own name as a coowner of lwr throughout the years in issue there was no agency agreement between canterbury and canterbury nz and canterbury at no time identified canterbury nz to bil as anything other than its subsidiary cf 485_us_340 the code and caselaw simply do not allow canterbury to ignore its organizational choices when convenient for tax purposes 308_us_473 grothues v commissioner tcmemo_2002_287 it was canterbury nz that made the tender offer to the new zealand public and it was canterbury nz that appeared on all letterheads and correspondence and agreements with bil canterbury’s change_of heart in treating its subsidiary as merely its agent or nominee is also contrary to the position it took in its tax_return where canterbury listed the capital contributions made to canterbury nz as a capital_asset and canterbury nz itself as an investment it then reported the payments received from canterbury nz for the partners’ services as income and deducted amounts paid to the partners as wages and salaries it is something of a puzzle why canterbury capitalized canterbury nz for the first stage of the takeover plan but then didn’t do so again when canterbury nz needed more money to pay its obligations to bil the only solution the record supports is that by that time canterbury or more precisely its partners had more use for the deductions than did canterbury nz but even if we’re wrong about that another one of the old general principles of corporate tax law still fits w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice 417_us_134 the expense of acquiring a capital_asset generally is not currently deductible by its own admission canterbury claims that it paid the management fees to salvage and preserve a potentially deteriorating relationship with bil canterbury’s payment to bil should therefore not be viewed in isolation when canterbury made the payment on date canterbury nz already had a 34-percent interest in lwr from the successful tender offer and it wanted the rest so we find that canterbury’s payment of management fees primarily enhanced the value of its indirect investment in lwr we therefore agree with commissioner and find that the payments made by canterbury to bil were directly tied to the purchase of the lwr shares a separate and distinct asset and therefore a capital_expenditure they were not an ordinary_and_necessary_expense of canterbury’s own trade_or_business our finding on this point is also supported by some evidence that canterbury and canterbury nz themselves described these management fees as repayment of a loan when teece responded to bil’s demand letter for management fees he described them as requesting the loan and noted that it was always contemplated that the source of the funds for repayments of any advances made by bil to canterbury nz was to be from funds made available from lwr teece continued that since lwr’s financial affairs were worse than presented to them lwr is unable to fund the payments under the loan due on november he went on in his letter to request an extension of the repayment date and promised to repay the outstanding balance of about nzdollar_figure million by date reminding bil it held a mortgage of lwr shares secured for this repayment of loan similarly when canterbury nz repeated its allegations that bil had lied about lwr’s financial condition it said that lwr was unable to fund the repayment of the loans due on date citing sec_5 of an date memorandum of understanding neither party offered that memorandum into evidence but we do have an earlier version from date this version of the memorandum agreement mentions a loan bil would advance to canterbury nz if the tender offer required more than nzdollar_figure million to close the loan would bear percent interest we don’t have to decide from this sketchy evidence whether the management fees are not deductible because they are in fact a repayment of loan principal but we do think it saps strength from canterbury’s argument that what it paid to bil was an ordinary_and_necessary_expense of its own business rather than part of acquiring a capital_asset the management fees at issue here are best seen as part of the whole transaction of the purchase of lwr by canterbury nz and we therefore find that they should be treated as capital contributions b interest_expenses sec_163 allows a deduction for interest on indebtedness paid_or_accrued within the taxable_year canterbury claimed a deduction for interest_paid in according to the agreement for sale and purchase of shares that closed on date but this agreement required canterbury nz not its american parent to pay bil for its lwr stock the loan also had curious terms-- bil agreed to lend nzdollar_figure million to canterbury nz subject_to the terms of another agreement which the parties called the facility agreement the facility agreement did not provide for any interest to be due unless repayment of the nzdollar_figure million was not made by date although the nzdollar_figure million was paid in before the loan’s due_date canterbury presented at trial an assignment-of-interest agreement between bil and canterbury stating that canterbury would assume canterbury nz’s obligation to pay bil interest of nzdollar_figure for the period of date through date according to credible testimony this money wasn’t actually paid and was perhaps deducted from the principal that was repaid later on--though even this is unclear canterbury nevertheless reported this amount as its own interest_expense on its tax_return the commissioner denied the deduction because he concluded the indebtedness was not canterbury’s but canterbury nz’s we agree as with the management fees canterbury argues once again that the interest payments were essential to promoting and protecting its trade_or_business we reject this argument for the same reasons we rejected it already with regard to the management fees furthermore we find that it was part of the deal that enabled canterbury nz to acquire all of lwr’s shares although canterbury claims the loan was assigned to it by canterbury nz there was no such document between canterbury and canterbury nz admitted into evidence the record does include an agreement between bil and canterbury for canterbury to pay bil we also note interest incurred on property_held_for_investment is investment_interest sec_163 sec_163 limits the deductibility of investment_income of a noncorporate taxpayer to the amount of net_investment_income excess of investment_income over investment_expenses sec_163 canterbury reported only trivial investment_income on its returns and it could not claim investment-interest deductions above those amounts nzdollar_figure in interest but only canterbury signed it and some important blank spaces in the agreement--especially the one to record the date of the assignment to canterbury of the loan between canterbury nz and bil--remain unfilled we therefore agree with the commissioner that there was no reason for canterbury as part of its own trade_or_business to assume canterbury nz’s obligation this isn’t to say that canterbury lacked any reason to pay this debt we recognized in a similar case that a successful operation of the foreign_subsidiary would obviously inure to the benefit of the petitioner as parent_corporation petitioner’s willingness to undertake this obligation is understandable but we do not believe that these dollar payments of salaries and related payments can be construed as petitioner’s own business_expense as a part of its cost_of_goods_sold 42_tc_800 we have no reason to decide this case differently a corporation generally is a separate taxable entity even if it has only one shareholder who exercises total control_over its affairs 319_us_436 ii accuracy-related_penalty sec_6662 imposes a penalty on underpayments attributable to gross_valuation_misstatements negligence or a substantial_understatement_of_income_tax in this case the commissioner asserted the penalty on two grounds negligence for the deduction of interest and substantial_understatement_of_income_tax for the deduction of the management fees both of these grounds for imposing the penalty are subject_to the defense of reasonable good-faith reliance on professional advice sec_6664 see also sec_1_6664-4 income_tax regs 116_tc_438 canterbury argues that it relied on the professional advice of one max gray gray is a cpa and attorney with more than years of experience as a tax consultant he was also a kpmg partner we have no doubt that he is a competent professional in his field--in addition to his experience his education was also top-of-the-line he has a b s in accounting and finance an m a from berkeley and a j d from the university of san francisco while in law school gray began to work on the audit staff of kpmg and climbed his way up to be a member of the tax department until he made partner in while working for kpmg he even taught tax courses at california state university hayward now called california state university east bay and though he had already retired from kpmg when he was advising canterbury he still had a private practice tefra tells us that we should usually examine any accuracy-related_penalties or additions to tax related to adjustments to partnership items at the partnership level new millennium trading llc v commissioner t c ___ ___ slip op pincite tigers eye trading llc v commissioner tcmemo_2009_121 woodward and teece called gray in and asked for his advice on the u s tax consequences of their new zealand acquisition canterbury supplied gray with all the relevant documentation including its draft tax returns for the and tax years and consulted with him on the proper character and reporting of the management fees and interest_expenses paid_by canterbury to bil canterbury thereafter followed gray’s advice though we disagree with gray on the merits of this case we find that canterbury reasonably relied in good_faith on his advice that is enough to free canterbury of liability for the penalties when an accountant or attorney advises a taxpayer on a matter of tax law it is reasonable for the taxpayer to rely on that advice 469_us_241 decisions will be entered under rule the partners’ reasonable reliance on gray’s advice is also enough to refute the commissioner’s new_theory that canterbury was a tax_shelter under sec_6662 that disguised the real relationship of the deductions to the partners this rather startling argument would require us to find that the purpose the partners had in forming the llc was to enable themselves to deduct the management fees and interest_expenses this is too much--everything in the record supports canterbury’s position that its partners formed the llc and created canterbury nz for the perfectly understandable and profit-motivated purpose of acquiring and rehabilitating the canterbury brand not evasion or avoidance of federal_income_tax
